UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7757



SYLVESTER CRUDUP,

                                             Plaintiff - Appellant,

          versus


MARCIA    SEAY,     Grievance    Coordinator/
Institutional Ombudsman; S. HUGHES, Grievance,
Institutional Ombudsman; L. B. COLLINS, Inmate
Hearing   Officer;   K.   ORIE,   Correctional
Officer; W. BEST, Lieutenant, Correctional
Officer; A. NETHERLAND, Captain, Correctional
Officer; A. S. SCOTT, Captain, Correctional
Officer; J. KEITT, Captain, Correctional
Officer; L. BOOKER, Correctional Officer; S.
MOORE, Sergeant, Correctional Officer; A. L.
JOHNSON, Captain, Correctional Officer; W.
PENN, Correctional Officer; SUSAN CARSON,
Operations Officer; C. C. MURPHY, Assistant
Warden of Operations; ALTON BASKERVILLE,
Warden; W. P. ROGER, Regional Director; P. M.
HENICK, Regional Ombudsman,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-02-755-2)


Submitted:   February 20, 2003          Decided:     February 26, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Sylvester Crudup, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Sylvester Crudup appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).    We have reviewed the record and find that this

appeal is frivolous.     Accordingly, we dismiss the appeal on the

reasoning of the district court.      See Crudup v. Seay, No. CA-02-

755-2 (E.D. Va. Oct. 18, 2002).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  2